Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 5/11/2021 has been entered.  Claims 1-35 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/10/2021.

	Response to Arguments
Applicant amends independent claims 1, 17, and 33 to similarly recite “determining, by a universe browser engine, a 3D boundary for a virtual 3D space based at least in part upon the 3D transform data for the web page or the web page panel therefor, wherein the 3D transform, when applied with the input, transforms the web page or the web page panel to a 3D position in the virtual 3D space having the 3D boundary determined by the universe browser engine”.  Applicant argues on pages 16-27 regarding claims 1-35 that the prior art previously cited does not teach the newly amended limitations.  However, these 

Claim Objections
Claims 1, 15, 17, and 33 are objected to because of the following informalities: 
On claim 1, line 2, claim 17, line 6, and claim 33, line 9, replace “in in“ with “in”.
On claim 15, line 1, add “wherein” before “determining”.
On claim 15, line 2, replace “comprising” with “comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12, 13, 17, 18, 20-25, 28, 29, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg et al. (NPL “The Studierstube Augmented Reality Project”) in view of Dishno et al. (US PGPUB 20180225885).
As per claim 1, Schmalstieg discloses a computer implemented method (Schmalstieg, abstract), comprising:
receiving, at an application in in an extended reality system, an input for a three-dimensional (3D) transform for a 3D application representation (Schmalstieg, Figures 7 and 9 and Section 4.4, second to last paragraph, where, in a collaboration AR session where a user can drag and drop a 3D application object in a 3D environment (it moves across display boundaries); and Section 4.1, where the system runs multiple applications; and Section 4.2, first two paragraphs, where applications run as application objects in 3D windows; the application objects are represented as 3D windows which maps to the application representation and corresponds to the web page; also see Section 5.2 for more capabilities of the 3D windows); 
determining, by at least the application runtime engine coupled to a micro-processor of an extended reality system, 3D transform data for the 3D application representation based at least in part upon the 3D transform in response to the input (Schmalstieg, Figure 9 and Section 4.4, where the user moving the 3D object maps to a translation 3D transform of the 3D object in the virtual environment; 3D transform data is inherent to moving the 3D object), 
wherein the 3D transform comprises a change in 3D position data, 3D rotation data, or scale of the 3D application (Schmalstieg, Figure 9 and Section 4.4, where the 3D transform is a 3D translation of the 3D object);
determining, by an application runtime engine, a 3D boundary for a virtual 3D space based at least in part upon the 3D transform data for the 3D application representation (Schmalstieg, Figures 7 and 9, where the 3D application objects have bounding boxes; and Section 4.2, second paragraph, where “the box-shaped 3D structures are analogous to 2D windows”; and Figure 10, Section 7.1, first paragraph, where Distributed Open Inventor (DIV) maps to the universe browser engine; thus allowing the scene graph to be distributed and shared by multiple users; and Section 4.2, first three paragraphs, where the 3D window corresponds to the claimed web pages), 
wherein the 3D transform, when applied with the input, transforms the 3D application representation to a 3D position in the virtual 3D space having the 3D boundary determined by the application runtime engine (Schmalstieg, Figures 7 and 9, where the 3D objects have bounding boxes; and Section 4.2, second paragraph, where “the box-shaped 3D structures are analogous to 2D windows” and in Figure 9, everything inside the bounding box is moved similarly to how 2D windows are moved in a traditional desktop environment); and
presenting, by at least the application runtime engine coupled to the application of the extended reality system, contents of the application representation at a candidate position in the virtual 3D space based at least in part upon the 3D position indicated by the 3D transform data (Schmalstieg, Figure 9, right-most image, where the bounding box with the cow inside shows up in the right-hand display after the translation).
Schmalstieg discloses the viewing of applications in 3D windows in a 3D environment, with the ability of users to move those 3D windows around in the environment.  Schmalstieg doesn’t disclose but Dishno discloses receiving, at a browser engine of a browser in an extended reality system, an input for a three-dimensional (3D) transform for a web page or a web page panel therefor (Dishno, Fig. 25, where 3D web browsing is performed where web pages are displayed on walls of a virtual building or room; [0187], where the browser itself includes a 3D client for displaying web page URLs at 3D locations; Fig. 20 and [0216]-[0219], where the input is the determined position of the avatar’s (user’s) position; and [0239], where, in the embodiments, the URL includes scene position, scene scaling, avatar position, avatar scaling, and avatar rotation);
determining, by at least the browser engine coupled to a micro-processor of an extended reality system, 3D transform data for the web page or the web page panel therefor based at least in part upon the 3D transform in response to the input (Dishno, Fig. 21, 22, and 25 and [0216]-[0219], where the input is the determined position of the avatar’s (user’s) position, where the rendering of the content, including the viewing angle, is dependent on the user’s position; and [0239], where, in the embodiments, the URL includes scene position, , 
wherein the 3D transform comprises a change in 3D position data, 3D rotation data, or scale of the web page or the web page panel therefor (Dishno, [0239], where, in the embodiments, the URL includes scene position, scene scaling, avatar position, avatar scaling, and avatar rotation; thus the user’s position is taken into account in rendering the web page).
Schmalstieg and Dishno are analogous since both of them are dealing with the running of applications or web pages as 3D objects being managed by an application runtime engine/universe browser engine. Schmalstieg provides a way of running applications as 3D windows in a 3D environment, where the 3D application windows have set boundaries like a 2D window. Dishno provided a way of displaying 3D browser windows in a 3D environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of web pages in 3D representation taught by Dishno into modified invention of Schmalstieg such that system will be able to enable browsing the web when the user is in a 3D virtual environment (Dishno, abstract).

As per claim 2, claim 1 is incorporated and Schmalstieg in view of Dishno discloses identifying, at the browser engine, a web page to be displayed in the virtual 3D space, wherein the virtual 3D space has a virtual three-dimensional volume (Schmalstieg, Figures 7 and 9 and Section 4.4, second to last paragraph, where, in a collaboration AR session where a user can drag and drop a 3D application object in a 3D environment (it moves across display boundaries; Schmalstieg’s application maps to the browser in Dishno); 
storing, by the browser engine, the 3D transform data in a non-transitory computer readable medium that is accessible by the browser engine (Schmalstieg, Section 5.1, first paragraph, “an object-oriented scene graph storing both  where the scene graph maps to the stored 3D transform data of 3D virtual objects in containers);
transmitting the 3D transform data from the browser engine to the universe browser engine (Schmalstieg, Section 4.4, second to last paragraph, and Section 5.1, first paragraph, where application representation position is stored in the scene graph for sharing between multiple users; Schmalstieg’s runtime framework corresponds to the process running the flowchart in Dishno, Fig. 18).

As per claim 4, claim 2 is incorporated and Schmalstieg in view of Dishno discloses transmitting the 3D transform data from the browser engine to the universe browser engine; and receiving, at the universe browser engine, the change in the 3D position data, the 3D rotation data, or the scale of the web page or the web page panel therefor (Schmalstieg, Section 7.1, first paragraph, where Distributed Open Inventor (DIV) allows the scene graph to be shared; and Section 7.1, second paragraph, where all “changes to the scene graph are picked up by an OIV sensor and reported to a DIV observer that propagates the changes via the network to all hosts that have a replica of the application object’s scene graph”).

As per claim 5, claim 2 is incorporated and Schmalstieg in view of Dishno discloses receiving, at the browser engine, data pertaining to the 3D position, rotation, or scale of the web page or the web page panel from a website; and transmitting, from the browser engine to the universe browser engine, the data or the 3D transform data pertaining to the 3D position data, the 3D rotation data, or the scale of the web page or the web page panel therefor (Schmalstieg, Section 7.1, first paragraph, where Distributed Open Inventor (DIV) allows the scene graph to be shared; and Section 7.1, second paragraph, where all “changes to the scene graph are picked up by an OIV sensor and reported to a DIV observer 

As per claim 6, claim 5 is incorporated and Schmalstieg in view of Dishno discloses determining, at the universe browser engine, an existing prism or generating a new prism in the virtual 3D space (Schmalstieg, Section 4.2, first paragraph, where users create an application object by accessing an object of that specific application type); 
modifying, at the universe browser engine, the data or the 3D transform data into updated 3D transform data; and synchronizing the 3D transform data determined by the browser engine with the updated 3D transform data (Schmalstieg, Section 7.1, first paragraph, where Distributed Open Inventor (DIV) allows the scene graph to be shared; and Section 7.1, second paragraph, where all “changes to the scene graph are picked up by an OIV sensor and reported to a DIV observer that propagates the changes via the network to all hosts that have a replica of the application object’s scene graph”).

As per claim 7, claim 4 is incorporated and Schmalstieg in view of Dishno discloses updating, by the universe browser engine, the 3D transform data at least by modifying the 3D transform data into updated 3D transform data; and synchronizing the 3D transform data, which is accessible to the browser engine, with the updated 3D transform data that is updated by the universe browser engine (Schmalstieg, Sections 7.1 and 7.2, where multiple workstations/users share a common scene graph, and “modifications to a scene graph can either be updates of a node’s fields, that is, attribute values, or changes to the graph’s topology, such as adding or removing children.  All these changes to the scene graph are picked up by an OIV sensor and reported to a DIV observer that propagates the changes via the network to all hosts that have a replica of the application object’s scene graph, where the modifications are duplicated on the remote scene graph by a DIV listener”).

As per claim 8, claim 1 is incorporated and Schmalstieg in view of Dishno discloses identifying or generating a virtual three-dimensional volume having a three-dimensional boundary in the virtual 3D space created by the extended reality system for the web page or the web page panel therefor based in part or in whole upon one or more behavior types (Schmalstieg, Figure 11 and Section 7.1, second paragraph and Section 7.2, where the workstation that owns a particular application object receives a modification or change to that object);
initializing the browser engine (Schmalstieg, Figure 11, where the field update process is initialized to propagate changes in one application object to other workstations);
determining a unique identifier for the browser engine (Schmalstieg, Figure 11, where each node has a corresponding internal hash); and
registering a listener instance for the browser engine with the universe browser engine (Schmalstieg, Figure 11 and Section 7.1, where a DIV listener is used to propagate changes to an application object on one workstation to other workstations).

As per claim 9, claim 8 is incorporated and Schmalstieg in view of Dishno discloses associating, by the universe browser engine, the virtual three-dimensional volume with the listener instance (Schmalstieg, Section 7.1, second paragraph, where a DIV listener tracks changes to an application object);
assigning the virtual three-dimensional volume to the browser engine (Schmalstieg, Section 4.2, where an application object is an instance of an application, thus it is assigned to an application after the user creates an object of that application); and
positioning the virtual three-dimensional volume in the virtual 3D space at least by using at least a scene graph structure (Schmalstieg, Figure 11 and Section 7.2, where the 

As per claim 12, claim 1 is incorporated and Schmalstieg in view of Dishno discloses identifying a transform tree structure and a node in the transform tree structure for the web page or the web page panel therefor; determining whether the node has a parent node in the transform tree structure; receiving, from the browser engine, the 3D transform data for the web page or the web page panel therefor (Schmalstieg, Figure 11, Section 7.1, second paragraph, and Section 7.2, where the scene graph has a tree structure, and changes to a node are propagated upwards to other items in the graph); and
receiving a 3D position, rotation, or scale input for the web page or the web page panel therefor from the universe browser engine (Schmalstieg, Figure 11, Section 7.1, second paragraph, and Section 7.2, where other workstations or users receive the updated application object changes).

As per claim 13, claim 12 is incorporated and Schmalstieg in view of Dishno discloses determining, at the universe browser engine, updated 3D position data, updated 3D rotation, or updated scale for the web page or the web page panel therefor based at least in part upon the 3D position, rotation, or scale input; and synchronizing the 3D position data, the 3D rotation data, or the scale accessible by the browser engine with the updated 3D position data, the updated 3D rotation data, or updated scale (Schmalstieg, Figure 11, Section 7.1, second paragraph, and Section 7.2, where the scene graph has a tree structure, and changes to a node are propagated upwards to other items in the graph).

As per claim 17, Schmalstieg in view of Dishno discloses a system, (Schmalstieg, abstract and Section 9.2) comprising:
at least one processor (Schmalstieg, Section 9.2);
a non-transitory computer accessible storage medium storing thereupon program code; which, when executed by the at least one processor (Schmalstieg, Section 9.2, where running on a computer means the software runs in memory), causes the at least one processor to:
receive, at a browser engine of a browser in in (Objection) an extended reality system, an input for a three-dimensional (3D) transform for a web page;
determine, by at least the browser engine coupled to a micro-processor of an extended reality system, 3D transform data for the web page or the web page panel therefor based at least in part upon the 3D transform in response to the input,
wherein the 3D transform comprises a change in 3D position data, 3D rotation data, or scale of the web page or the web page panel therefor;
determine, by a universe browser engine, a 3D boundary for a virtual 3D space based at least in part upon the 3D transform data for the web page or the web page panel therefor, 
wherein the 3D transform, when applied with the input, transforms the web page or the web page panel to a 3D position in the virtual 3D space having the 3D boundary determined by the universe browser engine; and
present, by at least the universe browser engine coupled to the browser engine of the extended reality system, contents of the web page at a candidate position in the virtual 3D space based at least in part upon the 3D position indicated by 3D transform data (see claim 1 rejection for detailed analysis).

As per claim 18, claim 17 is incorporated and Schmalstieg in view of Dishno discloses the at least one processor further executing the program code at least further to: identify, at the browser engine, a web page to be displayed in the virtual three-dimensional (3D) space, wherein the virtual 3D space has a virtual three-dimensional volume;
store, by the browser engine, the 3D transform data in a non-transitory computer readable medium that is accessible by the browser engine; and
transmit the 3D transform data from the browser engine to the universe browser engine (see claim 2 rejection for detailed analysis).

As per claim 20, claim 18 is incorporated and Schmalstieg in view of Dishno discloses transmit the 3D transform data from the browser engine to the universe browser engine; and receive, at the universe browser engine, the change in the 3D position data, the 3D rotation data, or the scale of the web page or the web page panel therefor (see claim 4 rejection for detailed analysis).

As per claim 21, claim 18 is incorporated and Schmalstieg in view of Dishno discloses receive, at the browser engine, data pertaining to the 3D position data, the 3D rotation data, or the scale of the web page or the web page panel therefor from a website; and transmit, from the browser engine to the universe browser engine, the data or the 3D transform data pertaining to the 3D position data, the 3D rotation data, or the scale of the web page or the web page panel therefor (see claim 5 rejection for detailed analysis).

As per claim 22, claim 21 is incorporated and Schmalstieg in view of Dishno discloses determine, at the universe browser engine, an existing prism or generating a new prism in the virtual 3D space;
modify, at the universe browser engine, the data or the 3D transform data into updated 3D transform data; and
synchronize the 3D transform data determined by the browser engine with the updated 3D transform data (see claim 6 rejection for detailed analysis).

As per claim 23, claim 20 is incorporated and Schmalstieg in view of Dishno discloses update, by the universe browser engine, the 3D transform data into updated 3D transform data; and
synchronize the 3D transform data, which is accessible to the browser engine, with the updated 3D transform data (see claim 7 rejection for detailed analysis).

As per claim 24, claim 18 is incorporated and Schmalstieg in view of Dishno discloses identify or generating a virtual three-dimensional volume having a three-dimensional boundary in the virtual 3D space created by the extended reality system for the web page or the web page panel therefor based in part or in whole upon one or more behavior types;
initialize the browser engine;
determine a unique identifier for the browser engine; and
register a listener instance for the browser engine with the universe browser engine (see claim 8 rejection for detailed analysis).

As per claim 25, claim 24 is incorporated and Schmalstieg in view of Dishno discloses associate, by the universe browser engine, the virtual three-dimensional volume with the listener instance;
assign the virtual three-dimensional volume to the browser engine; and
position the virtual three-dimensional volume in the virtual 3D space at least by using at least a scene graph structure (see claim 9 rejection for detailed analysis).

identify a transform tree structure and a node in the transform tree structure for the web page or the web page panel therefor;
determine whether the node has a parent node in the transform tree structure;
receive, from the browser engine, the 3D position data, the 3D rotation data, or the scale for the web page or the web page panel therefor; and
receive a 3D position, rotation, or scale input for the web page or the web page panel therefor from the universe browser engine (see claim 12 rejection for detailed analysis).

As per claim 29, claim 28 is incorporated and Schmalstieg in view of Dishno discloses determine, at the universe browser engine, updated 3D position data, updated 3D rotation, or updated scale for the web page or the web page panel therefor based at least in part upon the 3D position, rotation, or scale input; and
synchronize the 3D position data, the 3D rotation data, or the scale accessible by the browser engine with the updated 3D position data, the updated 3D rotation data, or the updated scale (see claim 13 rejection for detailed analysis).

As per claim 33, Schmalstieg in view of Dishno discloses an extended reality system (Schmalstieg, abstract and Section 9.2), comprising: at least one processor (Schmalstieg, Section 9.2);
a browser engine coupled to the at least one processor (Schmalstieg, Section 4.1, where the system runs multiple applications; and Section 4.2, first two paragraphs, where applications run as application objects in 3D windows; the application objects are represented as 3D windows which maps to the application representation and corresponds to the web page; 
a universe browser engine coupled to the at least one processor and the browser engine (Figure 10, Section 7.1, first paragraph, where the DIV correspond to the universe browser engine; and Dishno, Fig. 18 and [0187], where the process run by the flowchart maps to the universe browser); and
a non-transitory computer accessible storage medium storing thereupon program code which, when executed by the at least one processor (Schmalstieg, Section 9.2), causes the at least one processor to:
receive, at the browser engine of a browser in in an extended reality system, one or more requests pertaining a presentation of a webpage on the extended reality system; 
receive, at the universe browser engine, a request to set a 3D (three-dimensional) transform of the web page to be displayed or a web page panel therefor in a virtual 3D space provided by the extended reality system;
determine, at the universe browser engine, 3D transform data in response to the request to set the 3D transform of the web page or the web page panel; and
determine, by a universe browser engine, a 3D boundary for a virtual 3D space based at least in part upon the 3D transform data for the web page or the web page panel therefor, 
wherein the 3D transform, when applied with the input, transforms the web page or the web page panel to a 3D position in the virtual 3D space having the 3D boundary determined by the universe browser engine (see claim 1 rejection for detailed analysis).

As per claim 34, claim 33 is incorporated and Schmalstieg in view of Dishno discloses synchronize the 3D transform data between the universe browser engine and the browser engine; and transmit, from the browser engine, at least a portion of the 3D transform data to the website (Schmalstieg, Sections 7.1 and 7.2, where multiple workstations/users share a common scene graph, and “modifications to a scene graph can either be updates of a node’s fields, that is, attribute values, or changes to the graph’s topology, such as adding or removing children.  All these changes to the scene graph are picked up by an OIV sensor and reported to a DIV observer that propagates the changes via the network to all hosts that have a replica of the application object’s scene graph, where the modifications are duplicated on the remote scene graph by a DIV listener”).

As per claim 35, claim 34 is incorporated and Schmalstieg in view of Dishno discloses wherein the browser engine is further configured to receive 3D position, rotation, or scale data from the website, the universe browser engine is further configured to receive the 3D position, rotation, or scale data or modified 3D position, rotation, or scale data from the browser engine that modifies the 3D position, rotation, or scale data into the modified 3D position, rotation, or scale data (Schmalstieg, Figure 11, Section 7.1, second paragraph, and Section 7.2, where the scene graph has a tree structure, and changes to a node are propagated upwards to other items in the graph; and where other workstations or users receive the updated application object changes), and 
the universe browser engine is further configured to determine an existing prism or to generate a new prism in the virtual 3D space provided by the extended reality system (Schmalstieg, Figures 7 and 9 and Section 4.2, first paragraph, where a user can create or access an application object in order to use an application; this maps to generating a new prism since application objects are 3D with defined boundaries).

As per claim 36, claim 34 is incorporated and Schmalstieg in view of Dishno discloses wherein the one or more requests comprise a first request for a current 3D position, rotation, or scale for the web page to be rendered and displayed by the extended reality system or a second request to set a different 3D position, rotation, or scale for the web page to be rendered and displayed by the extended reality system (Schmalstieg, Figures 7 and 9, where there are two application objects in the displays and Figure 11, where the scene graph stores position information of the application objects and that information is passed to other workstations/users).

Claims 3, 10, 11, 14-16, 19, 26, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalstieg et al. (NPL “The Studierstube Augmented Reality Project”) in view of Dishno et al. (US PGPUB 20180225885) and in further view of Border et al. (US PGPUB 20130278631). 
As per claim 3, claim 2 is incorporated and Schmalstieg in view of Dishno doesn’t disclose but Border discloses further comprising: receiving, from the web page or a website hosting the web page, the input for the 3D transform for the web page (Border, [0783], "the content may be... downloaded from the internet... The content may comprise a 3-D advertisement, audio, video, text, and the like."}, wherein a boundary of the web page is constrained by a web browser application instance that is configurable to be displayed or suppressed in the virtual 3D space (Border, [0739], "the image of the web search is projected for viewing by the wearer through the eyepiece. The wearer may then view the search through the eyepiece and control web interaction though the control facility."; [0742],"the user may be performing a web search, and through the web search the user is targeted with an advertisement, in this example, the advertisement may be projected in the same space as the projected web search, floating off to the side, above, or below the view angle of the wearer ."); or receiving, from a user, the input for 3D transform for the web page (Border, [1211], "The internal application 7214 may interact with the eyepiece control process facility 10634 processes, such as in conjunction with an API 10803, through input devices 7204, external devices 7240, external computing facilities 7232, command and control 10630 facilities of the wherein the boundary of the web page is constrained by the web browser that is configurable to be displayed or suppressed in the virtual 3D space (Border, [0739], "the image of the web search is projected for viewing by the wearer through the eyepiece. The wearer may then view the search through the eyepiece and control web interaction though the control facility.”; [0742], "the user may be performing a web search, and through the web search the user is targeted with an advertisement, in this example, the advertisement may be projected In the same space as the projected wad search, floating off to the side, above, or below the view angle of the wearer."); or identifying, from code of the web page, the input for 3D transform for the web page, wherein a developer of the web page constrains the 3D position, rotation, or scale of the web page to be displayed by the browser engine (Border,, [0783], "the content may be , downloaded from the internet... The content may comprise a 3-D advertisement, audio, video, text, and the like "; [0484], "achieving a rectangular aspect ratio for the displayed content where the long axis is approximately horizontal may be done via rotation of the injected image. In other embodiments, it may be done by stretching the image until it reaches the desired aspect ratio.").
Schmalstieg in view of Dishno and Border are analogous since both of them are dealing with the display of 3D application objects in augmented reality. Schmalstieg in view of Dishno provides a way of using a universe browser engine to manage the display of 3D web browser windows. Border provided a way of enabling the control of the display of the boundary or other display parameters of 3D virtual objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to 

As per claim 10, claim 1 is incorporated and Schmalstieg in view of Dishno doesn’t disclose but Border discloses further comprising: receiving a first user input indicative of a user’s interest in contents of the web page or the web page panel therefor {Border, [0726], "the available content chosen by a user may be restricted or limited by the type of provider. For example, a user may restrict choices to those with a website operated by a government institution (.gov) or by a non-profit institution or organization (.erg}."): in response to the first user input, executing at least the browser engine for generating the contents (Border, [0726], “a tourist or visitor who may be more interested in visiting government offices, museums, historical sites and the like, may find his or her choices less cluttered."); and determining a virtual three-dimensional volume in the virtual 3D space into which the contents are to be rendered (Border, [0680], the eyepiece may provide 3D display imaging to the user, such as through conveying a... volumetric display image").
See claim 3 rejection for reason to combine.

As per claim 11, claim 10 is incorporated and Schmalstieg in view of Dishno doesn’t disclose but Border discloses further comprising: receiving a second user input indicative of the 3D transform for the web page or the web page panel therefor (Border, [0691],"The visual cue 3SG2, 3SOS may be a hand gesture, and the projected content a projected virtual keyboard”; [0881], ‘The Fourier transformation method may be used to simulate the propagation of each plane of depth of the object to the hologram plane, where the reconstruction of the image may occur in the far field”); and rendering the contents into the virtual three-dimensional volume in the virtual 3D space based at least in part upon the second user input (Border, [0750], "the user may activate various modes that may assist in defining user preferences for a particular scenario or environment”; and [0680], the eyepiece may provide 3D display imaging to the user, such as through conveying a... volumetric display image”).
See claim 3 rejection for reason to combine.

As per claim 14, claim 13 is incorporated and Schmalstieg in view of Dishno doesn’t disclose but Border discloses determining the updated 3D position, rotation, or scale data comprising: identifying one or more transforms of a parent of the web page or the web page panel therefor (Border, [0680], "such as the integrated processor in the eyepiece or one in an external facility, may provide 3D image processing as at least a step in the generation of the 3D image to the user.”); identifying one or more transform characteristics for the web page based at least in part upon the 3D position, rotation, or scale input (Border, [0484], “achieving a rectangular aspect ratio for the displayed content where the long axis is approximately horizontal may be done via rotation of the injected image. In other embodiments, it may be done by stretching the image until it reaches the desired aspect ratio”): and identifying the 3D position, rotation, or scale input for the web page or the web page panel therefor (Border [0484], “achieving a rectangular aspect ratio for the displayed content where the long axis is approximately horizontal may be done via rotation of the injected image, in other embodiments, it may be done by stretching the image until it reaches the desired aspect ratio.").
See claim 3 rejection for reason to combine.

As per claim 15, claim 9 is incorporated and Schmalstieg in view of Dishno doesn’t disclose but Border discloses determining the updated 3D position or rotation data comprising: determining a set of transforms for the web page or the web page panel therefor based at least in part upon one or more of the 3D position, rotation, or scale input (Border, [0484], "achieving a rectangular aspect ratio for the displayed content where the long axis Is approximately horizontal may be done via rotation of the injected image, in other embodiments, it may be done by stretching the image until it reaches the desired aspect ratio.”}, the one or more transforms of the parent of the web page or the web page panel therefor (Border, [1211], "The internal application 7214 may interact with the eyepiece central process facility 10634 processes, such as in conjunction with an API 1060S, through input devices 7204, external devices 7240, external computing facilities 7232, command and control 10630 facilities of the eyepiece, and the like. Internal applications 7214 may be made available to the eyepiece 100 through a network communications connection 10822, such as the Internet”; [0679], “command inputs may provide for a plurality of control functions, such as... browser controls for the Internet (e.g. submit, next result, end the like)"; [0681], ’The Fourier transformation method may be used to simulate the propagation of each plane of depth of the object to the hologram plans, where the reconstruction of the image may occur in the far field"), or the one or more transform characteristics for the web page or the web page panel therefor ([0679], "command inputs may provide for a plurality of control functions, such as... browser controls for the internet (e.g. submit, next result, and the like)"); and determining the updated 3D position, rotation, or scale data by applying the set of transforms to the web page or the web page panel therefor ([0484], "achieving a rectangular aspect ratio for the displayed content where the long axis is approximately horizontal may be done via rotation of the injected image, in other embodiments, it may be done by stretching the image until it reaches the desired aspect ratio ”).
See claim 3 rejection for reason to combine.

As per claim 16, claim 1 is incorporated and Schmalstieg in view of Dishno doesn’t disclose but Border discloses wherein the 3D transform is limited to modify only an orientation of the web page or the web page panel therefor (Border, [0496], "the display 
See claim 3 rejection for reason to combine.

As per claim 19, claim 18 is incorporated and Schmalstieg in view of Dishno and Border discloses receive, from the web page or the web page panel therefor or a website hosting the web page or the web page panel therefor, the input for the 3D transform for the web page or the web page panel therefor,
wherein a boundary of the web page or the web page panel therefor is constrained by a web browser application instance that is configurable to be displayed or suppressed in the virtual 3D space; or 
receive from a user, the input for 3D transform for the web page or the web page panel therefor, 
wherein the boundary of the web page or the web page panel therefor is constrained by the web browser that is configurable to be displayed or suppressed in the virtual 3D space; or
identify from code of the web page, the input for 3D transform for the web page or the web page panel therefor, 
wherein a developer of the web page or the web page panel therefor constrains the 3D position, the 3D rotation data, or the scale of the web page or the web page panel therefor to be displayed by the browser engine (see claim 3 rejection for detailed analysis).

As per claim 26, claim 18 is incorporated and Schmalstieg in view of Dishno and Border discloses receive a first user input indicative of a user’s interest in contents of the web page or the web page panel therefor;
in response to the first user input, executing at least the browser engine for generating the contents; and
determine a virtual three-dimensional volume in the virtual 3D space in which the contents are to be rendered (see claim 10 rejection for detailed analysis).

As per claim 27, claim 26 is incorporated and Schmalstieg in view of Dishno and Border discloses receive a second user input indicative of the 3D transform for the web page or the web page panel therefor; and
render the contents into the virtual three-dimensional volume in the virtual 3D space based at least in part upon the second user input (see claim 11 rejection for detailed analysis).

As per claim 30, claim 29 is incorporated and Schmalstieg in view of Dishno and Border discloses identify one or more transforms of a parent of the web page or the web page panel therefor; 
identify one or more transform characteristics for the web page or the web page panel therefor based at least in part upon the 3D position, rotation, or scale input; and 
identify the 3D position, rotation, or scale input for the web page or the web page panel therefor (see claim 14 rejection for detailed analysis).

As per claim 31, claim 29 is incorporated and Schmalstieg in view of Dishno and Border discloses determine a set of transforms for the web page or the web page panel therefor based at least in part upon one or more of the 3D position, rotation, or scale input, the one or more transforms of the parent of the web page or the web page panel therefor, or the one or more transform characteristics for the web page or the web page panel therefor; and 
determine the updated 3D position data, the updated 3D rotation, or the updated scale by applying at least the set of transforms to the web page or the web page panel therefor (see claim 15 rejection for detailed analysis).

As per claim 32, claim 17 is incorporated and Schmalstieg in view of Dishno and Border discloses wherein the 3D transform is limited to modify only an orientation of the web page or the web page panel therefor (see claim 16 rejection for detailed analysis).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANE M WILLS/            Primary Examiner, Art Unit 2619